                                            3:19-cr-30067-RM-TSH # 95      Page 1 of 26
                                                                                                                E-FILED
                                                                                    Monday, 14 June, 2021 04:26:34 PM
                                                                                         Clerk, U.S. District Court, ILCD
                                          IN THE UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF ILLINOIS
                                                  SPRINGFIELD DIVISION

                        UNITED STATES OF AMERICA,

                             Plaintiff,

                                   v.                                    No.: 19-CR-30067

                        TODD SHEFFLER,
                        WILLIE HEDDEN, and
                        ALEX BANTA

                             Defendant.


                                    DEFENDANT BANTA’S OBJECTION
                          TO THE COURT’S PROPOSED JURY SELECTION PROCESS
                                 THAT SEATS PANELS FROM THE VENIRE
                          BASED ON THE VENIRE MEMBER’S VACCINATION STATUS

                             Defendant Alex Banta, by his attorneys, files this Objection to

                        the Court’s proposed jury selection process that seats panels from

                        the venire based on the venire member’s vaccination status.                        In

                        support of this Objection, Defendant Alex Banta states as follows:

                             1.     At the June 11, 2021 status hearing it was disclosed that

                    the Court intends to do jury selection as follows: (a) assemble a venire

                    of potential jurors; (b) determine whether the prospective jurors have

                    received the COVID-19 vaccination; (3) first call from the venire only

                    vaccinated prospective jurors to be examined in the voir dire process;

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                              Page 1 of 26
                                       3:19-cr-30067-RM-TSH # 95    Page 2 of 26




                    and (4) only if an impaneled jury cannot be had from vaccinated

                    jurors, to then call unvaccinated potential jurors for voir dire

                    examination.

                          2.   While    the   COVID-19       pandemic      has     affected   court

                    operations and procedures, the Constitution of the United States and

                    federal statutory laws remain in full force and effect. The stated

                    declaration of policy of this Court in the Court’s Jury Selection Plan

                    (filed June 1, 2015) implementing 28 U.S.C. §1861 and the Sixth

                    Amendment is that Defendant Banta has a right to have his criminal

                    case decided by a jury selected at random from a fair cross-section of

                    the community in the Springfield Division of this Court. The Court’s

                    stated policy further states pursuant to Section 1861, that “all citizens

                    who reside within the district shall have the opportunity to be

                    considered for service on…petit juries….”

                          3.   As further discussed in detail below, screening out

                    unvaccinated potential jurors from initial consideration to be

                    impaneled deprives Defendant Banta of his right to a randomly

                    selected “fair cross-section” jury as the effect of the vaccination filter

                    the Court intends to impose means that while the jury venire

                    summoned to Court may be randomly selected from a fair cross-
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 2 of 26
                                        3:19-cr-30067-RM-TSH # 95    Page 3 of 26




                    section of the community, the potential jurors from that fair cross-

                    section are, by the Court’s intentional act, now very likely will be

                    limited only to vaccinated jurors from that fair cross-section and not

                    randomly selected from the fair cross-section as a whole for possible

                    selection as a juror. For if unvaccinated potential jurors are not called

                    into the jury box and subjected to voir dire, then Defendant Banta is

                    compelled to select his jurors from the Court imposed subset of the

                    cross-section of the community summoned to appear. As discussed

                    in detail below, the elimination of unvaccinated potential jurors, or

                    even the likelihood that unvaccinated potential jurors won’t be called,

                    has the significant effect of eliminating a significant part of the cross-

                    section of the community, for less than half of the population of the

                    counties making up the Springfield Division are fully vaccinated and,

                    in some cases, less than thirty-percent of some of said counties are

                    fully vaccinated.1 The Sixth Amendment right to a trial by jury


                        1
                         Defendant Banta has a right to challenge an exclusion resulting in
                        a fair cross-section violation even if he is not a constituent of the
                        excluded cross-section. Duren v. Missouri, 439 U.S. 357, 359 n.1
                        (1979) The same is true for claims based on the federal Jury
                        Selection and Service Act. United States v. Musto, 540 F. Supp. 346,
                        351 (D. N.J. 1982) Nor does Defendant Banta have to show
                        prejudice. See United States v. Kennedy, 548 F.2d 608, 612 (5th
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 3 of 26
                                        3:19-cr-30067-RM-TSH # 95    Page 4 of 26




                    unquestionably includes the right to a petit jury drawn from a pool

                    that is a representative cross-section of the community. Taylor v.

                    Louisiana, 419 U.S. 522, 537-38 (1975); Thiel v. Southern Pacific Co.,

                    328 U.S. 217, 220 (1946). The Supreme Court explained that “the

                    broad representative character of the jury should be maintained,

                    partly as assurance of a diffused impartiality and partly because

                    sharing in the administration of justice is a phase of civic

                    responsibility.” Taylor at 530-31. Thus, Defendant Banta objects to

                    the Court’s proposed jury selection process using a vaccination filter.

                             4.   The principle that a defendant should be tried by a fair

                    cross-section of the community is one of the fundamental principles

                    of our judicial system. Accordingly, the Supreme Court has read into

                    the Sixth Amendment a guarantee that a jury will be composed of a

                    fair cross-section of the community, Taylor v. Louisiana, 419 U.S. 522,

                    530 (1975), and Congress has codified that requirement in the Jury




                        Cir.), cert. denied, 434 U.S. 865, (1977); House Report, 1968 U.S.
                        Code Cong. & Admin. News at 1806 (noting that a committee
                        amendment "eliminates the need to prove prejudice as a condition of
                        judicial intervention when substantial noncompliance with the act is
                        established").

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 4 of 26
                                       3:19-cr-30067-RM-TSH # 95    Page 5 of 26




                    Selection and Service Act of 1968 ("JSSA"), 28 U.S.C. § 1861 et seq.

                          5.     Such a fundamental right should not be lightly cast aside

                    unless the reason for doing so far outweighs the rights of Defendant

                    Banta.     Giving preference to vaccinated venire members is not a

                    compelling reason to dilute Defendant Banta’s rights. Imposing what

                    in effect is a “for cause” exclusion of certain members of the fair cross-

                    section from consideration, clearly and unequivocally implicates the

                    fair cross-section requirement.        Imposing this vaccination filter

                    wrongfully creates a two-tiered fair cross-section requirement in

                    violation of the Sixth Amendment and the Jury Selection and Service

                    Act, as implemented by this Court’s Jury Selection Plan. Moreover,

                    this process is stigmatizing to citizens responding to jury summonses

                    and who seek to do their civic duty, only to find out that they are

                    second class jurors because of their vaccination status. Certainly, the

                    Court should be concerned that this may impact the jury pool.

                          Even the National Center for State Courts has recognized that

                    “[e]xcluding persons who are not fully vaccinated may make the jury

                    pool less likely to reflect a fair cross section of the community, which

                    in turn may also increase the risk of jury challenges.” See the Center’s


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 5 of 26
                                         3:19-cr-30067-RM-TSH # 95    Page 6 of 26




                    publication of May 4, 2021, titled Considerations about Collecting

                    Information on COVID-19 Vaccine Status form Prospective Jurors” 2

                             5.    No statute or court decision or any part of this Court’s

                        adopted jury selection plan conditions jury service on a juror being

                        vaccinated against COVID-19 such that unvaccinated potential

                        jurors are to be treated as second class citizens who Defendant Banta

                        has no right to equal access in the jury selection process.

                             6.    Nothing in 28 U.S.C. §1865(b) governing qualifications for

                        jury service, provides that to be qualified for equal treatment in the

                        selection of jurors that a citizen be vaccinated against COVID-19 or

                        have any other vaccinations such as against influenza, meningitis,

                        measles, or chicken pox, all of which can spread from one person to

                        another.

                             7. There is no evidence that not being so vaccinated is a mental

                        or physical infirmity that establishes that a potential juror is

                        incapable of rendering satisfactory jury service under Section 1865.

                        Likewise, nothing in 28 U.S.C. §1863(b)(6) or 1869(i) exempts an

                        22


                        https://www.ncsc.org/__data/assets/pdf_file/0027/64296/COVID
                        -19-Vaccine-Considerations.pdf

FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 6 of 26
                                          3:19-cr-30067-RM-TSH # 95    Page 7 of 26




                        unvaccinated citizen from being treated equally for jury service.

                               8.    By imposing priority seating for voir dire only panels

                        comprised of vaccinated members of the jury venire, the Court

                        violates its own Jury Selection Plan (filed June 1, 2015) and 28 U.S.C.

                        §1863(b) in that the potential jurors to be examined for jury service

                        are no longer randomly selected. Rather, the Court has imposed its

                        own arbitrary filter into the selection process. Therefore, there is a

                        presumption that the Court excluded a cognizable group from the

                        selection process: “[W]hen a statutory violation directly affects the

                        random nature of the selection process, there is no need to show that

                        the violation tended to exclude some cognizable group from that

                        process. United States v. Kennedy, 548 F.2d 608, 612 (5th Cir. 1977)

                               9.   Moreover, Defendant Banta’s right to a determination of a

                        fair   cross-section   jury   should    not    be   dependent   upon   the

                        randomness of where the Court’s division boundaries may lie. The

                        undersigned inquired of the Federal Public Defender Office in

                        Urbana, Illinois, and was advised that no such filtering of panels

                        based on vaccinations have been applied to the jury selection process

                        in their recent jury trials. We also inquired of a Northern District

                        trial attorney who advised that the Northern District is not filtering
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                            Page 7 of 26
                                          3:19-cr-30067-RM-TSH # 95      Page 8 of 26




                        panels based on vaccinations but only testing prospective jurors to

                        make sure they are safe. This is reflected in the Northern District of

                        Illinois website regarding their use of Shield Illinois testing. 3

                             10.    To   establish   a   violation      of   the   fair   cross-section

                    requirement, Defendant Banta must show: (a) that the group alleged

                    to be excluded is a 'distinctive' group in the community; (b) that the

                    representation of this group in venires from which juries are selected

                    is not fair and reasonable in relation to the number of such persons

                    in the community; and (c) that this under representation is due to

                    systematic exclusion of this group in the jury-selection process.

                    Johnson v. McCaughtry, 92 F.3d 585, 590 (7th Cir. 1996) [citing Duren

                    v. Missouri, 439 U.S. 357, 364 (1979)] Defendant Banta submits that

                    this test, which applies, the venire selection, is applicable to selection

                    of potential jurors from the venire for voir dire.

                             11. There can be no doubt that unvaccinated potential jurors,

                    like vaccinated potential jurors would be a distinctive group in the

                    community. While not distinctive based on visible characteristics


                        3

                        https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_clerk
                        soffice/rules/admin/pdf-
                        orders/SHIELD%20Case%20Participants%20FAQ%20FINAL.pdf
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                             Page 8 of 26
                                      3:19-cr-30067-RM-TSH # 95    Page 9 of 26




                    such as race, gender, or national origin, the distinction, like

                    vaccination status, does not have to be a visible distinction, such as

                    would be the case with religion.

                          The Supreme Court addressed the test for identifying violations

                    of the fair cross-section requirement, with a focus on the distinctive

                    group requirement, in Duren v. Missouri, 439 U.S. 357, 364 (1979) In

                    Duren, the Court stressed that an essential component of the right to

                    an impartial jury is selection of the petit jury from a representative

                    cross-section of the community and that a jury cannot serve its

                    purpose if distinctive groups are left out of the jury pool.

                          In United States v. Raszkiewicz, 169 F.3d 459 (7th Cir. 1999),

                    the Seventh Circuit noted that it would apply the following test to find

                    whether a group is distinctive: (a) existence of qualities that define the

                    group; (b) similarity of attitudes, beliefs, or experiences; and (c) a

                    community of interest among group members. Id. at 463. But the

                    Seventh Circuit cautioned: “The test is not to be applied mechanically

                    but must be used with common sense in light of the main purposes

                    of the fair cross-section requirement, viz. to provide an impartial jury.”

                    Id.


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 9 of 26
                                      3:19-cr-30067-RM-TSH # 95     Page 10 of 26




                          As for the first part of the inquiry, the inquiry about the group’s

                    qualities do not have to establish immutable qualities like race,

                    ethnicity, or gender. Id. at 463-464 It cannot be doubted that there

                    is a clear existence of a quality that defines the group that the Court

                    intends to relegate to the second level of the voir dire process, namely

                    that they are unvaccinated. This Court itself has determined that it

                    is a distinctive quality as the Court has indicated that this quality will

                    determine the preference for being considered for jury selection.

                          As for the second and third parts of the inquiry, the Seventh

                    Circuit instructed that “[s]imilarity of attitudes and community of

                    interest are best understood as important examples, among others, of

                    defining qualities rather than as separate and distinct prongs of a test

                    all the elements of which must be satisfied in order to establish group

                    distinctiveness for fair cross-section purposes. Id. at 463. It cannot

                    be doubted that the group that the Court seeks to relegate to the

                    second level of the voir dire process exhibit a similar experience, no

                    vaccination, and likely exhibit similar beliefs about vaccinations, or

                    one would think that they would now be vaccinated.

                          The Seventh Circuit acknowledged that it is difficult to assess

                    the identity of a group when one looks at sociological factors and thus
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 10 of 26
                                     3:19-cr-30067-RM-TSH # 95       Page 11 of 26




                    a court may have to look at the purposes of the fair cross-section

                    requirement,   but   if,   as   is   the   case    with    vaccinations,   the

                    distinctiveness of a group is clearer, the inquiry into purpose has less

                    weight. Id. at 466. But even if one looked at the purpose factor, it is

                    clear that the purpose of the fair cross-section requirement to lead to

                    an impartial jury of one’s peers is undermined if during the selection

                    process a court intentionally restricts which venire members a

                    defendant can choose from.

                          Although in Raszkiewicz the Seventh Circuit expressed concern

                    that more of a connection must be shown where there is a close

                    question of whether the court is dealing with a distinctive group, for

                    exclusion of a clearly distinctive group creates a presumption of

                    prejudice, Id. at 466, in the case at bar we don’t have that uncertainty.

                    The fact that the Court is two-tiering the selection process based on

                    the vaccinated status of a member of the summoned venire evidences

                    that there is, in the eyes of the Court, a clearly distinctive group.

                    Further, common sense evidences that there is a clearly distinctive

                    group since the group is identified by a single common characteristic,

                    like religion – here it is their unvaccinated status.


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 11 of 26
                                      3:19-cr-30067-RM-TSH # 95     Page 12 of 26




                            12. Some potential jurors may, in fact, not be getting

                    vaccinated because of their religious beliefs.          Thus, by imposing

                    arbitrarily a vaccination filter, the Court is possibly, and perhaps,

                    likely arbitrarily excluding potential jurors from equal consideration

                    for jury service based their religion.

                            13. Some potential jurors may not be getting vaccinated

                    because of an underlying medical condition, which condition does not

                    impair them from being able to serve as a juror but which imposes a

                    greater risk to them if they take the vaccine.           Thus, by imposing

                    arbitrarily a vaccination filter, the Court is possibly, and perhaps,

                    likely arbitrarily excluding potential jurors from equal consideration

                    for jury service based a medical condition that does not impair them

                    from being able to serve as a juror.

                            14. A study from the University of Texas A&M conducted from

                    May 28-June 2020, which study appears in the March 2021 issue of

                    the journal Social Science & Medicine, 4 found that 31% of queried

                    Americans did not intend to get the vaccine and that the most likely



                        4

                        https://www.sciencedirect.com/science/article/pii/S02779536203
                        08571?via%3Dihub#bib1
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 12 of 26
                                        3:19-cr-30067-RM-TSH # 95     Page 13 of 26




                    groups to reject the vaccine are African-Americans, women, and those

                    with conservative political leanings. 5

                             15. Regarding the political leaning, the Introduction to the

                    study reports:

                             Prior research suggests that conservatives are less likely to
                             trust medical and scientific experts (e.g., Motta 2018), and
                             – perhaps consequently – are more likely to think that
                             vaccines are unsafe (Joslyn and Sylvester 2019;
                             Baumgaertner et al., 2018). Conservatives are also less
                             likely to believe that the COVID-19 pandemic poses a
                             serious public health threat (Tyson 2020), potentially due
                             to messaging from President Trump suggesting otherwise
                             (Summers 2020), which could undermine the perceived
                             necessity of vaccinating.

                        The Court’s preference for vaccinated jurors raises the issue that

                        potential jurors who may have certain biases in favor of the

                        Government are given preference to potential jurors who may have

                        biases against the Government. One only need to have followed the

                        mask and vaccination debates and news over the last five months to

                        see that it is a reasonable inference that persons who don’t wear

                        masks or don’t get vaccinations are likely distrustful of the

                        Government, while those who do wear masks and get vaccinations



                        5
                         https://www.medicalnewstoday.com/articles/which-us-
                        demographics-are-more-likely-to-refuse-a-covid-19-vaccine
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 13 of 26
                                        3:19-cr-30067-RM-TSH # 95     Page 14 of 26




                        evidence that that they are trustful of the Government. It is grossly

                        unfair to Defendant Banta to put a thumb on the scale in the jury

                        selection process that eliminates as preferential potential jurors,

                        those persons who may be distrustful of the Government. Of course,

                        the only fair way to determine this for the defense and the

                        Government is to seat potential jurors randomly selected and to

                        subject them to voir dire.

                             16.   The Texas A&M study also reported that vaccine

                    hesitancy, “defined as the decision to delay vaccination or the refusal

                    to vaccinate despite available vaccination services,” is growing

                    increasingly common in the U.S. public [source citation omitted].”

                    This vaccine hesitancy is reflected in the statistics maintained by the

                    Illinois Department of Public Health (“IDPH”) discussed in the next

                    paragraph of this Objection. Again, this demonstrates the significant

                    problem of preventing Defendant Banta from being able to select a

                    jury from a fair cross-section of the community for unvaccinated

                    persons, as the IDPH statistics demonstrate, make up presently a

                    substantial portion of the population of the counties from which the

                    venire is to be drawn.


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 14 of 26
                                      3:19-cr-30067-RM-TSH # 95     Page 15 of 26




                          17. Screening and giving priority to vaccinated jurors such

                    that the jury impaneled only comes from vaccinated jurors will not

                    result in a randomly selected fair cross-section of the community. The

                    Court is referred to the present statistics maintained by the Illinois

                    Department of Public Health as to the percentage of the population,

                    by county, that are vaccinated. This data can be found at:

                          https:’’www.dph.illinois.gov/covid19/vaccinedata?county=
                          Illinois#CountyVaccineDetails

                          18.   This IDPH website sets out an Illinois state map showing

                    all counties and when you hover the mouse over a county it gives you

                    the percent of the population of that county that is fully vaccinated.

                    Attachment 1 to this Objection is a table that summarizes that data

                    for the counties in the Central District of Illinois Springfield Division.

                    No county in the applicable community has even a 50% vaccination

                    rate and some counties have less than 30% (assuming all persons

                    counted were otherwise eligible for jury service). What this means is

                    that if only vaccinated potential jurors are the initial jury pool from

                    which the jury panel is to be selected, at least, if not more than half

                    of the potential jurors who reside in the District would be excluded

                    from the voir dire process. Then it would only be happenstance that
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 15 of 26
                                     3:19-cr-30067-RM-TSH # 95     Page 16 of 26




                    the unvaccinated jurors who make up more than half of the District’s

                    venire jury pool could be examined and selected for using the

                    vaccination filter, these potential jurors may never be “put in the box”

                    for possible selection.

                          19. If the selection of the venire is truly random, then on

                    average the membership of the randomly selected venire will be the

                    same as the relative populations of their respective counties. In a

                    random selection process without the Court’s ordering, each member

                    of the venire has the same probability of being selected for

                    consideration of being impaneled. A randomly chosen member from

                    County A has the same probability of being selected for consideration

                    as a randomly selected member from County B. Under normal rules,

                    each member of the venire then has the same chance of consideration

                    of being impaneled. However, once the Court’s vaccination filter is

                    imposed, the probability of selecting a member from a given county

                    depends on the likelihood that they are vaccinated, which roughly

                    corresponds to the vaccination rate in that county. Because there is

                    substantial variation in vaccination rates across counties, members

                    from different counties will, on average, no longer be selected for

                    consideration with the same probability. The probability of choosing
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                       Page 16 of 26
                                        3:19-cr-30067-RM-TSH # 95     Page 17 of 26




                    a vaccinated member from a county with a low vaccination rate is

                    lower than the probability of choosing a vaccinated member from a

                    county with a high vaccination rate. Thus, once the Court imposes

                    the vaccination filter then the number of venire members from one

                    county is effectively diluted and no longer proportional to their

                    population. So, there is no longer a jury that would be selected from

                    a random fair cross-selection of the community.

                             Here is an example: Suppose schoolchildren who are selected to

                        eat lunch at 11:00 a.m. must form a line in order to be served their

                        lunch. Now suppose that there are 10 children in line but there are

                        only 5 lunch servings available. Which children receive lunch will

                        depend on the order in which they randomly form a line. If they are

                        required to line up from shortest to tallest, then the distribution of

                        heights among the children who get lunch will not be the same as the

                        overall distribution of heights of the school as a whole.

                             Here is another example: The percentage of Muslims from the

                        various county populations is randomly determined simply by the

                        population. But once the Court says Muslims go second, then it

                        would be possible to select a jury without ever even considering a


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 17 of 26
                                          3:19-cr-30067-RM-TSH # 95     Page 18 of 26




                        Muslim, provided there were sufficiently many non-Muslim members

                        of the venire.

                             So, it goes with vaccinated and unvaccinated venire members.

                        They become members of the venire on average in proportion to the

                        populations of the counties from which they are randomly

                        summoned.        But now at the courthouse, if the Court imposes a

                        vaccination filter, when looking at the IDPH statistics, it is self-

                        evident that there will now be significant dilution of the venire

                        members from those counties that don’t have the higher populations

                        for the IDPH statistics show significantly lower full vaccination rates.

                             What this means for Defendant Banta is that he no longer has

                        a right to have his jury selected from a random fair cross-section of

                        the community, or at minimum that right is seriously impaired, for if

                        for-cause strikes don’t dilute the vaccinated venire members called

                        into the box, and if he runs out of preemptory strikes while there are

                        still vaccinated venire members in the box, then Defendant Banta

                        never will have the chance to have a randomly selected unvaccinated

                        venire member for consideration, for the Court’s vaccine filter will

                        have precluded him that opportunity.


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                            Page 18 of 26
                                      3:19-cr-30067-RM-TSH # 95     Page 19 of 26




                          20. The third part of the fair cross-section test is also met for

                    the Court’s plan to intentionally only examine vaccinated potential

                    jurors   before   examining      vaccinated       jurors        creates   under

                    representation “due to systematic exclusion of this group in the jury-

                    selection process”. The Supreme Court in Duren, 439 U.S. at 366 has

                    stated that underrepresentation is “systematic” if it was an “inherent”

                    product of the jury mechanism that the court used or if it was caused

                    by a rule or practice that a state actor controlled. The Court had

                    indicated that it has applied this vaccine filter on at least one prior

                    occasion and intends to use the vaccine filter in this case.               The

                    systematic exclusion prong is thus satisfied as it is the product of the

                    Court’s jury mechanism.

                          21. Another valid consideration is that potential jurors don’t

                    get vaccines because of economic reasons: they don’t have insurance

                    coverage to pay for the vaccine or the administration fee for giving the

                    shot; or they can’t take time off of work to get the vaccine. Again, by

                    arbitrarily imposing a vaccine filter deprives Defendant Banta from

                    being able to select a jury whose fair cross-section is now diluted

                    based upon socio-economics. Moreover, this would indicate that 28


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                        Page 19 of 26
                                        3:19-cr-30067-RM-TSH # 95     Page 20 of 26




                    U.S.C. §1862 would be violated for it unlawfully excludes a petit juror

                    on the basis of “economic status”.6

                             22. According to the demographic data reported on the CDC

                    website,7 and assuming some parallel between Illinois demographics

                    and the reported national demographics, the persons who are fully

                    vaccinated are overwhelmingly white/non-Hispanic and mostly of

                    older age.      So again, arbitrarily imposing a vaccination filter on

                    impaneling a jury deprives Defendant Banta of the opportunity to



                        6
                         In Smith v. Berghuis, 543 F.3d 326, 341–42 (6th Cir. 2008), rev’d,
                        559 U.S. 314 (2010), the Sixth Circuit Court of Appeals held that
                        because the “particular jury selection process employed . . . made
                        social or economic factors relevant to whether a[] . . . juror would be
                        excused from service; and because . . . [such] factors
                        disproportionately impact African Americans,” the process employed
                        constituted systematic exclusion sufficient to satisfy the third prong
                        of the fair cross-section test. The Sixth Circuit explained that “the
                        Sixth Amendment is concerned with social or economic factors when
                        the particular system of selecting jurors makes such factors relevant
                        to who is placed on the qualifying list and who is ultimately called to
                        or excused from service.” Id. at 341 When the U.S. Supreme Court
                        reversed the Sixth Circuit’s ruling, holding that the defendant’s fair
                        cross-section claim did not constitute a violation of clearly
                        established federal law, the Supreme Court declined to decide
                        whether socioeconomic factors could constitute systematic
                        exclusion.

                        7https://covid.cdc.gov/covid-data-tracker/#vaccination-
                        demographic
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                          Page 20 of 26
                                          3:19-cr-30067-RM-TSH # 95        Page 21 of 26




                    have potential jurors who are not white/non-Hispanic and who are

                    younger from being selected for his jury.

                             23. A recent NPR/Marist poll8 found that one in four

                    Americans said they would refuse a coronavirus vaccine outright if

                    offered. Another 5% are "undecided" about whether they would get the

                    shot. Although the numbers were highest for Republican men and

                    residents of rural areas, there were still a significant number of people

                    across all ages and demographic groups who claim they will say "no."

                        Again, this demonstrates that imposing a vaccination filter arbitrarily

                        dilutes the potential jury pool from which Defendant Banta is to

                        select the jurors for his trial.

                             24.    The Government in U.S. v. Berrios (d/e #53) argued that

                    the Court can on its own determine that an unvaccinated person’s

                    risk of contracting COVID-10 as a result of jury service constitutes an

                    “undue hardship” thus allowing vaccination screening.                  But this

                    exemption is clearly stated to be a finding of “undue hardship…to the

                    juror”, 28 U.S.C. §1866(c)(1) The Court, without any scientific basis,



                        8 http://maristpoll.marist.edu/npr-pbs-newshour-marist-poll-
                        results-the-biden-administration-covid-
                        19/#sthash.ercWmMhR.dpbs [see pages 25-26 of 32]
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                               Page 21 of 26
                                      3:19-cr-30067-RM-TSH # 95      Page 22 of 26




                    and without any request from a potential juror seeking to show that

                    he/she has an undue hardship, would arbitrarily be deciding that

                    there is an “undue hardship”, the effect of which, as discussed above,

                    unfairly dilutes the jury pool from which Defendant Banta should be

                    able to pick a jury.   Also, to be non-arbitrary, if this were a legitimate

                    reason, then during flu season the Court should screen out venire

                    members who didn’t take the flu vaccine, or at all times the Court

                    should screen out all “anti-vaxxers”. But the Court does not do this.

                          25. The Government in U.S. v. Berrios (d/e #53) also argued

                    that the Court can exclude a prospective juror under Section

                    1866(c)(2) on the grounds that “service as a juror would be likely to

                    disrupt the proceedings”. Again, this invites the Court to arbitrarily

                    draw the conclusion that an unvaccinated person’s risk of

                    transmitting the virus is “likely to disrupt the proceedings”. This is

                    pure speculation by the Government and is outweighed by Defendant

                    Banta’s fundamental constitutional right to have a jury come from a

                    fair cross-section of the community.

                          26. The proper way to address the Government’s concerns is

                    to randomly select venire members and put them in the jury box and


FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 22 of 26
                                         3:19-cr-30067-RM-TSH # 95     Page 23 of 26




                    subject them to voir dire that has COVID-19 based questions, such

                    as the ones suggested by Defendant Banta.

                             27. While Defendant Banta acknowledges that he is not

                    entitled to a jury of any particular composition, he is, however,

                    entitled to a fair process that generates an impartial jury. United

                    States v. Raszkiweicz, 169 F.3d 459, 462 (7th Cir. 1999); United States

                    v. Duff, 76 F.3d 122, 125 (7th Cir. 1996) The Court’s intended process

                    of prioritizing vaccinated venire members for jury selection is not, for

                    the reasons stated in this Opposition, a fair process. As noted in

                    Lockhart v McCree, 476. U.S. 162, 175 (1986), "the exclusion [of

                    certain groups] raised at least the possibility that the composition of

                    juries would be arbitrarily skewed in such a way as to deny criminal

                    defendants the benefit of the common-sense judgment of the

                    community,…" That is the wrongful effect of the Court’s vaccination

                    filtering process.

                             Wherefore, for all of the foregoing reasons, Defendant ALEX

                        BANTA objects to the process that the Court has indicated that it will

                        follow for jury selection, being to first seek to impanel a jury from

                        prospective jurors who are vaccinated before considering prospective

                        jurors that are not vaccinated.
FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 23 of 26
                        3:19-cr-30067-RM-TSH # 95     Page 24 of 26




                                                ALEX BANTA, Defendant,


                                           By:_/s/Stanley N. Wasser ________
                                              Stanley N. Wasser, #2947307
                                              One of His Attorneys
                                              FeldmanWasser
                                              1307 South Seventh Street
                                              Springfield, IL 62703
                                              217-544-3403
                                              swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                          Page 24 of 26
                                       3:19-cr-30067-RM-TSH # 95     Page 25 of 26




                                                                                     Attachment 1

                               COVID VACCINATION RATES BY COUNTY 6/12/21

                        Adams          38.68%               Mason               37.85%
                        Brown          38.76%               Menard              40.12%
                        Cass           39.49%               Montgomery          35.64%
                        Christian      31.56%               Morgan              37.86%
                        DeWitt         34.75%               Pike                27.80%
                        Greene         28.08%               Sangamon            45.51%
                        Logan          38.35%               Scott               28.87%
                        Macoupin       37.26%               Shelby              27.32%




                        https://www.dph.illinois.gov/covid19/vaccinedata?county=Illinois#
                        CountyVaccineDetails




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                         Page 25 of 26
                                         3:19-cr-30067-RM-TSH # 95     Page 26 of 26




                                            CERTIFICATE OF SERVICE

                              I hereby certify that on June 14, 2021, I electronically filed the
                        foregoing with the Clerk of the Court using the CM/ECF system which
                        will send notification of such filing to the following:

                                   Timothy A Bass         tim.bass@usdoj.gov

                                   William L Vig          bill@vig-law.com

                                   Mark Wycoff           mark@wycofflaw.com

                                   James Elmore          elmoreandreid@sbcglobal.net


                        and I hereby certify that I have mailed by United States Postal Service
                        the document to the following non-CM/ECF participants:

                                   Not Applicable




                                                            By:_/s/Stanley N. Wasser ________
                                                               Stanley N. Wasser, #2947307
                                                               One of His Attorneys
                                                               FeldmanWasser
                                                               1307 South Seventh Street
                                                               Springfield, IL 62703
                                                               217-544-3403
                                                               swasser@feldman-wasser.com




FeldmanWasser
1307 S. Seventh St.
Post Office Box 2418
Springfield, IL 62705
217/544-3403                                           Page 26 of 26
